Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method of manufacturing a serration balloon that comprises a step of retaining a plurality of cutting blades with retention layer over the plurality of cutting blades.
Gunderson et al (US 2013/0018396) discloses a method of manufacturing a serration balloon comprising attaching a plurality of cutting blades along a surface of the medical balloon in the inflated state, each cutting blade of the plurality of cutting blades comprising a strip of material with periodic raised wedges spaced along a length thereof. Gunderson does not teach or suggest a method of manufacturing a serration balloon that comprises a step of retaining a plurality of cutting blades with retention layer over the plurality of cutting blades.
Weber et al (US 2010/0087783) discloses a method of manufacturing a balloon comprising inflating a medical balloon and dipping the medical balloon in the inflated state in a polymer matrix such that the medical balloon has a first layer of a polymer matrix. Weber does not teach or suggest a method of manufacturing a serration balloon that comprises a step of retaining a plurality of cutting blades with retention layer over the plurality of cutting blades.
Kelley (US 2010/0274271) discloses a method of manufacturing a cutting balloon comprising attaching a plurality of cutting blades along a surface of the medical balloon in the 
St. Martin et al (US 2007/0016232) discloses a cutting balloon having a multi-layer polymer matrix positioned between the plurality of cutting blades and the balloon surface, while also providing a different coating around each of the plurality of cutting blades. St. Martin does not teach or suggest a method of manufacturing a serration balloon that comprises a step of retaining a plurality of cutting blades with retention layer over the plurality of cutting blades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746